Citation Nr: 0821038	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to February 
1992.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board notes that, in November 2003, VA received a claim 
from the veteran for service connection for depression.  By 
letter dated that same month, the RO informed the veteran 
that new and material evidence was required to reopen a 
previously disallowed claim for service connection for 
depression.  In February 2004, the veteran filed his current 
claim for service connection for PTSD.  

While the RO has not adjudicated the November 2003 claim to 
reopen, the veteran has not since provided the requested new 
and material evidence but rather has concentrated on the 
current claim regarding PTSD.  As such, it appears that the 
veteran has abandoned his claim to reopen.  See 38 C.F.R. § 
3.158(a) (2007).  Therefore, the Board finds no need to refer 
that matter to the RO.  In any event, this issue is not 
before the Board at this time.

In March 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In May 2007, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC. to afford 
the veteran a VA examination and obtain a medical opinion.  
That action completed, the matter has properly been returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran's PTSD is not the result of a verified inservice 
stressor.  
CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that service treatment records 
prior to 1990 in this case are limited to a two page 
narrative summary and a cover sheet, all dated in 1978.  
These refer to injuries resulting from a November 1978 
personal assault.  Responses from the service department 
records center, dated in August 1992, December 1992, and 
August 1994, indicate that no other service treatment records 
are available.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims (Court) statement in Washington v. Nicholson, 
19 Vet. App. 362, 371 (2005) that

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide and 
adequate statement of the reasons or 
bases for its rejection of such evidence 
is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id., see also 38 C.F.R. § 4.125(a) (2007).

Following a July 2007 VA examination, the veteran was 
diagnosed with PTSD.  Thus, the first required element for 
service connection for PTSD has been met.  This case turns on 
the second and third required elements listed above.  

The veteran has alleged a number of stressors that he 
contends caused his PTSD.  As early as November 2003, the 
veteran reported that he witnessed a public execution in the 
form of a beheading while stationed in Saudi Arabia in the 
early 1980's.  During the Board hearing in March 2006, the 
veteran reported that this event, among others, triggered the 
effect of an inservice personal assault in which his jaw was 
broken.  He also reported that, while stationed in the 
Persian Gulf in the early 1990's he viewed dead bodies.  
Finally, in a letter dated in January 2008, the veteran 
reported that, also during his service in the Persian Gulf, 
he witnessed the live burial of Iraqi civilians by a 
bulldozer operating to clear a road.  

Contained in the veteran's service personnel records is a 
statement of medical examination and duty status reporting 
that the veteran was attacked by a group of civilians in 
November 1978, suffering a fractured anterior mandible as a 
result.  The occurrence of this event is verified.  However, 
the preponderance of the evidence establishes that the 
veteran's PTSD does not result from this event.  No other 
inservice stressor has been verified or is verifiable by the 
VA.  

The Board will first explain its reasons and bases for 
finding that the other alleged stressors are neither verified 
nor verifiable, and then turn to the lack of a nexus between 
the verified stressor and the veteran's PTSD.  

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R.  § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996)

In the instant case, the veteran does not allege that he 
engaged in combat with the enemy.  His statement of arriving 
in an area where dead bodies were present may indicate 
service in a war zone but is not an assertion that he engaged 
in combat with the enemy in a war.  Nor do his service 
personnel records contain any indication that the veteran 
received any of the awards or citations presumptively 
indicative of engaging in combat with the enemy.  Hence, 
verification of the occurrence of the alleged stressors must 
come from other than the veteran's own statements.  

As to his statement of viewing a public beheading while 
serving in Saudi Arabia, the record is absent for any mention 
of this alleged event prior to the veteran's statement many 
years after service.  Assuming, without deciding, that public 
executions of this method occurred during the time that the 
veteran was stationed in Saudi Arabia, his presence during or 
after an execution is not the type of event that could be 
verified by a search of official records.  He has provided no 
corroboration of his presence at such an execution.  This 
alleged stressor is not verified and is not verifiable 
through the assistance of VA.  

As to the veteran's most recently asserted stressor, the live 
burial of Iraqi civilians, he has provided no corroborative 
evidence.  The veteran refers to another soldier by name, 
"P.R.", who he alleges witnessed this event.  The mere 
mention of the name of an alleged witness to the event is not 
corroboration of the occurrence of the event.  Furthermore, 
the veteran states in his recent letter that he did not 
mention this live burial of civilians earlier because he 
feared criminal prosecution.  Hence, by his own account, this 
would not have been recorded in official records and 
therefore would not be subject to verification with the 
assistance of VA.  This stressor is not verified and is not 
verifiable through the assistance of VA.  

As the alleged bulldozer incident and the veteran's presence 
during a public execution are not verified stressors, these 
alleged events cannot support a grant of service connection 
for PTSD.  

The Board now turns to whether the evidence establishes a 
nexus between the inservice assault that occurred in November 
1978, and his PTSD.  

Of note is that special notice requirements and evidentiary 
standards apply to claims for service connection for PTSD 
based on personal assault that do not apply to claims for 
service connection for PTSD based on other stressors.  See 38 
C.F.R.  § 3.304(f)(3).  Those evidentiary standards and the 
particularized notice go to establishing the occurrence of 
the personal assault.  Here the occurrence of the personal 
assault is verified.  Therefore, whether VA provided the 
veteran with the particularized notice is a moot point, as 
the purpose of that notice has been achieved.  For the same 
reason, there is no need to discuss the special types of 
evidence, such as police reports and behavior changes, that 
can establish the occurrence of a personal assault.  

Additionally, in Patton v. West, 12 Vet. App. 272, 277 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
stated that the general prohibition that the occurrence of an 
inservice stressor cannot be corroborated solely on the basis 
of an after-the-fact medical nexus opinion, is not 
necessarily applicable to service connection claims for PTSD 
based on personal assault.  This again goes to verification 
of the event, which is not in issue here.  Patton has no 
application in this case.  

Of record is medical nexus evidence favorable to the 
veteran's claim and medical nexus evidence unfavorable to his 
claim.  In such cases it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

In July 2007, the veteran underwent VA examination to 
determine whether he suffered from PTSD and whether there was 
a nexus between his inservice personal assault and any such 
PTSD.  The examiner indicated that she had reviewed the 
veteran's claims file and her report documents an extensive 
interview with the veteran, as well as the mental status 
examination.  She diagnosed the veteran with PTSD and 
reported that his PTSD manifested mostly in depressive 
symptoms.  

In her detailed report, the examiner documented the veteran's 
reports of racing thoughts and his described content of those 
thoughts as "anything that happens, I dwell on it" and that 
when there are no major life stressors he worries about his 
children.  He also reported feeling worthless since his 1997 
divorce and that he did not like being around crowds.  In 
explaining this dislike, he restated that he had been 
attacked by a group of gang members while stationed in 
Hawaii, resulting in his broken jaw and offered "[t]hat's 
probably why I don't like being around crowds anymore."  
This is the only referral by the veteran to the inservice 
personal assault found in the July 2007 examination report.  

The July 2007 examiner also provided her medical opinion that 
"[w]hile the veteran reports a connection between the 
incident in Hawaii where his jaw was broken, there is not 
evidence that his current symptoms are directly related to 
this incident."  This report is evidence unfavorable to the 
veteran's claim because it tends to show that the veteran's 
PTSD is unrelated to his inservice personal assault.  

Also of record is a letter dated in December 2007 from the 
social worker whose name is found in VA treatment reports as 
providing mental health treatment for the veteran in 1997 and 
2003.  This social worker stated that the veteran had been 
followed in the VA mental health outpatient system since 1997 
as well as inpatient treatment in August 1997 and attendance 
at an alcohol treatment program.  She reports that the 
veteran's alcohol and drug use became a problem after he was 
assaulted but that he had been drug free since treatment in 
the military.  She stated that the veteran's PTSD: 

[I]s directly attributable to his 
exposure to the following traumas: 
witnessing a public execution 
(decapitation) while service in Saudi 
Arabia in 1976; being assaulted by gang 
members while service in Hawaii with the 
assault resulting in a concussion and 
broken jaw in 1978 (he is SC for this); 
and witnessing the killings of several 
Iraqi nationals by Army engineers (while 
cutting out a road the nationals were 
buried alive by a bull dozer) in Iraq 
during Desert Storm.  In addition he saw 
much devastation there and feared for his 
life during frequent scud attacks and 
while driving convoys at night.  

This social worker went on to report that the veteran's 
symptoms consisted primarily of sleep disturbance, and 
distraction from job duties due to thinking about the above 
described alleged events occurring in Iraq and Saudi Arabia.  

The Board affords the opinion of the December 2007 examiner 
greater probative weight as to whether there is a nexus 
between the veteran's inservice personal assault and his PTSD 
than the opinion expressed by the veteran's treating social 
worker.  

First, there is no indication that the social worker reviewed 
the veteran's claims file.  Hence, her opinion was based on 
less documented information than that upon which the December 
2007 examiner based her opinion.  

More importantly, the social worker's opinion can be 
summarized as stating that the veteran's PTSD directly 
results from all of his alleged stressors.  Yet, this is 
inconsistent with the remaining content of her letter in 
which she refers to symptoms only with regard to the alleged 
execution, live burial of Iraqi civilians, and presence in a 
war zone.  Other than listing the personal assault as one of 
many alleged stressors giving rise to the veteran's PTSD, she 
makes no reference to the personal assault.  

Attribution of the veteran's PTSD to his inservice personal 
assault by this social worker is also inconsistent with the 
records of treatment of the veteran by this social worker and 
other practitioners.  VA treatment records contain no mention 
of the veteran's inservice personal assault with regard to 
his mental health symptoms associated with the PTSD.  This 
social worker's notes of treatment of the veteran focus 
mostly on post-service stressors, such as the death of his 
father, an anticipated divorce, and career choices.  As far 
as service events are concerned, the only mention in the 
treatment notes is his return from Saudi Arabia and the 
alleged beheading.  This is evidence that the social worker's 
diagnosis of the veteran's PTSD was based only on the 
execution he allegedly viewed in Saudi Arabia.  

Indeed, the only mention of his inservice personal assault in 
VA treatment records prior to the March 2006 hearing is in a 
review of systems section of a discharge summary from 
inpatient treatment of 6 days in July to August 1997.  Even 
that reference is grouped along with reports as to his 
cardiovascular system, musculoskeletal system and other 
physiological systems.  The reference is merely one of 
history.  Although the admission was for psychiatric 
treatment, the hospital course does not refer to any 
contribution of his psychiatric symptoms from the inservice 
personal assault.  

In short, the social worker merely included in her list of 
stressors the inservice personnel assault.  Basing his PTSD, 
even in part, on this event is found only in her December 
2007 letter.  The complete absence of any connection between 
his PTSD or symptoms of his PTSD and the personal assault in 
the remainder of the file, particularly in the notes of 
treatment by this social worker, is evidence that the social 
worker did not base the veteran's PTSD on the inservice 
personal assault until December 2007.  

In contrast, the July 2007 report is both consistent with the 
clinical evidence of record and internally consistent.  Given 
this consistency and that the July 2007 examiner reviewed the 
veteran's entire medical history, the Board finds her opinion 
to be more probative on the issue of whether the verified 
inservice stressor gave rise to the veteran's PTSD.  

In summary, the preponderance of medical opinion evidence and 
treatment records is against a finding that the veteran's 
inservice personal assault is etiologically linked to his 
PTSD.  None of the other inservice events he has alleged as 
stressors have been verified or are verifiable through 
official records.  Hence, the appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2004 and July 2007 that fully 
addressed all four notice elements.  The May 2004 letter was 
sent prior to the initial RO decision in this matter.  That 
letter informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  

Here, the duty to notify with regard to assignment of 
disability ratings and effective dates was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of the 
letter sent to the veteran in July 2007.  That letter 
informed the veteran of what evidence was required to 
substantiate an effective date and disability rating in the 
event that service connection was established.  He was also 
asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  This letter did 
not tell him of his and VA's respective duties in obtaining 
evidence but, that information was already provided to him in 
the May 2004 letter.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a  
supplemental statement of the case issued in September 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Futhermore, any defect in notice as to assignment of 
disability ratings and effective dates is harmless error.  
The RO denied the veteran's claim and the Board is denying 
his appeal.  Therefore, no effective date or disability 
rating will be assigned for the claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary, as was done in this case.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  A VA examination was 
afforded the veteran in July 2007.  

As indicated in the merits section of this decision, most of 
the veteran's service treatment records from prior to 1991 
are not associated with the claims file.  The service 
department has indicated in responses dated in August 1992, 
December 1992, and August 1994 that no additional records are 
available.  The Board finds that VA has no duty to continue 
efforts to obtain these records because such efforts would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


